Appellant, defendant in the court below, was tried and convicted for the offense of grand larceny. The specific charge was that he feloniously took and carried away from the person of William McCredy two $10 bills and two $1 bills, lawful currency of the United States of America, the property of William McCredy. The court fixed his punishment at imprisonment in the penitentiary from two to three years. Judgment of conviction was accordingly entered, from which he appealed. The appeal is rested upon the record proper, there being no bill of exceptions. As the record is free *Page 693 
from error, the judgment of conviction appealed from in the circuit court is affirmed.
Affirmed.